     Case 1:18-cv-01297-AWI-EPG Document 30 Filed 07/08/19 Page 1 of 2

 1   ARTURO J. GONZÁLEZ (CA SBN 121490)
     AGonzalez@mofo.com
 2   SHAELYN DAWSON (CA SBN 288278)
     ShaelynDawson@mofo.com
 3   DAVID J. WIENER (CA SBN 291659)
     DWiener@mofo.com
 4   CAMILA A. TAPERNOUX (CA SBN 299289)
     CTapernoux@mofo.com
 5   MORRISON & FOERSTER LLP
     425 Market Street
 6   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 7
     Attorneys for Plaintiffs
 8

 9                                   UNITED STATES DISTRICT COURT
10                                 EASTERN DISTRICT OF CALIFORNIA
11                                            FRESNO DIVISION
12

13   CARLOS HERRERA AND ANNA HERRERA,                    Case No. 1-18-CV-01297-AWI-EPG

14                         Plaintiffs,                   NOTICE OF APPEARANCE OF
                                                         CAMILA A. TAPERNOUX
15         v.

16   COUNTY OF FRESNO, FRESNO COUNTY                     Trial: January 12, 2021
     SHERIFF’S OFFICE, AND DOES 1 THROUGH
17   20,

18                              Defendants.

19

20

21

22

23

24

25

26

27

28
     NOTICE OF APPEARANCE OF CAMILA A. TAPERNOUX
     CIVIL CASE NO.: 1:18-CV-01297- AWI-EPG
                                                     1
     sf-4038662
     Case 1:18-cv-01297-AWI-EPG Document 30 Filed 07/08/19 Page 2 of 2

 1   TO THE HONORABLE COURT AND ALL COUNSEL OF RECORD:

 2          PLEASE TAKE NOTICE of the appearance of Camila A. Tapernoux of the firm

 3   Morrison & Foerster LLP, as counsel of record for and on behalf of Plaintiffs Carlos Herrera and

 4   Anna Herrera in the above-referenced action. The Court and counsel for Defendants are

 5   respectfully requested to add Camila A. Tapernoux to the service list for this action, and to send

 6   copies of all pleadings and notices to the following address:

 7                  Camila A. Tapernoux
                    Morrison & Foerster LLP
 8                  425 Market Street
                    San Francisco, CA 94105
 9                  CTapernoux@mofo.com
10          Camila A. Tapernoux is licensed to practice law in the State of California, is a member in

11   good standing of the California State Bar, and is admitted to practice before the United States

12   District Court for the Eastern District of California.

13

14   Dated: July 8, 2019                            ARTURO J. GONZÁLEZ
                                                    SHAELYN DAWSON
15                                                  DAVID J. WIENER
                                                    CAMILA A. TAPERNOUX
16                                                  MORRISON & FOERSTER LLP
17

18                                                  By:          /s/ Camila A. Tapernoux
                                                              CAMILA A. TAPERNOUX
19
                                                              Attorneys for Plaintiff
20

21

22

23

24

25

26

27

28
     NOTICE OF APPEARANCE OF CAMILA A. TAPERNOUX
     CIVIL CASE NO.: 1:18-CV-01297- AWI-EPG
                                                        2
     sf-4038662
